Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed November 30, 2021.

3.	Claims 1-20 have been examined and are pending with this action.

4.	The Information Disclosure Statement filed January 19, 2022 has been considered.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the steps in the method claimed, accessing a rule, determining alternate variables, accessing attributes, determining weight, and determining an optimization for the variable, can all be performed by actions from a human being.  There is no processing device to perform the steps of the pending claims and therefore, in the very least, can be construed as software per se.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-8 and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Xiong et al. (US 2016/0127319 A1).
INDEPENDENT:
As per claim 1, Xiong teaches a method for optimizing comprising: 
accessing, at a via a rule authoring application, a rule for a data processing operation associated with an online digital platform of a service provider, the rule having a plurality of variables (see Xiong, Abstract: “Each of the rules includes variables and partition of values of the variables, each partition having an assigned score. The computer system also automatically combining the rule scores to form a final score”; and [0004]: “generating, with one or more of the computer processors, a machine learning model for evaluating the network transactions; generating, with one or more of the computer processors, a plurality of rule candidates from the machine learning model; reducing with one or more of the computer processors, the number of rules in the plurality of rule candidates; forming an optimized set of rules for evaluating the network transactions; and outputting the optimized set of rules in a human readable form”); 
determining, by the rule authoring application, a plurality of alternate variables to a first variable of the plurality of variables, the first variable being analyzed for optimization (see Xiong, [0051]: “forming an optimized set of rules can include selecting variables and selecting partitions of values of the variables (e.g., generating the regression trees)”; and [0057]: “Each rule has three variables with their respective partitions”); 
accessing attributes for the plurality of alternate variables, the attributes indicating historical use and operating values by the online digital platform over a period of time (see Xiong, [0032]: “Here, retrieving information about network transactions can involve receiving historical information about network transaction. In some embodiments, retrieving information about network transactions can involve receiving real-time on-line information about network transactions”; and [0039]: “determining variables that impact the outcome (e.g., attributes of the transaction)”); 
determining a respective plurality of weights for the plurality of alternate variables based on a first arrangement of the attributes for the plurality of alternate variables, the first arrangement selected via the rule authoring application (see Xiong, [0047]: “Here, (w0*r0) is the weight of the rule 0, (w3*r3) is the weight of the rule 3, (w10*r10) is the weight of a rule 10, and bias is a (e.g., optional) constant value output from the machine learning algorithm”); and 
determining an optimization for the first variable from the plurality of alternate variables based on the plurality of weights (see Xiong, [0051]: “In some embodiments, the method can also include selecting the top performing rules and determining the optimal weight combination for the rules”).

As per claim 10, Xiong teaches a device, comprising: 
a non-transitory memory storing instructions (see Xiong, [0007]: “one or more processors, and/or other machine components may be configured to implement the functionality discussed herein based on instructions and/or other data stored in memory and/or other non-transitory computer readable media”); and 
a processor configured to execute the instructions to cause the device (see Xiong, [0007]: “one or more processors, and/or other machine components may be configured to implement the functionality discussed herein based on instructions and/or other data stored in memory and/or other non-transitory computer readable media”) to: 
determine to optimize at least one variable of a plurality of variables for a rule used by a ruleset of a service provider, the ruleset including a plurality of rules including the rule that is constructed using interactions between the plurality of variables (see Xiong, Abstract: “Each of the rules includes variables and partition of values of the variables, each partition having an assigned score. The computer system also automatically combining the rule scores to form a final score”; [0004]: “generating, with one or more of the computer processors, a machine learning model for evaluating the network transactions; generating, with one or more of the computer processors, a plurality of rule candidates from the machine learning model; reducing with one or more of the computer processors, the number of rules in the plurality of rule candidates; forming an optimized set of rules for evaluating the network transactions; and outputting the optimized set of rules in a human readable form”; and [0051]: “In some embodiments, the method can also include selecting the top performing rules and determining the optimal weight combination for the rules”); 
determine a mapping of a plurality of alternate variables to a first variable of the plurality of variables  (see Xiong, [0040]: “The training data may include variable values and associated outcomes (e.g., whether the collection of variable values indicates a fraudulent transaction or not)”; [0042]: “The GRBT 400 may include a series of regression trees, such as regression tree 402, defining relationships between rules and variable values”; and [0044]: “Generating regression trees and associated rules may also include determining the tree level of the regression trees. The tree level may be define the number of variables used in each regression tree, and thus the number of levels of the tree. Higher tree levels may result in greater accuracy or precision, but may also require longer and intensive data processing. Furthermore, higher tree levels may result in overfitting. As such, an optimal number of tree levels should be selected depending various requirements. In one embodiments, the tree level may be set to 2, meaning that each regression tree includes two levels and at most three variables (e.g., as shown by the regression tree 402 including 2 variable levels, and three variables V0, V8, and V10)”); 
access attributes for the plurality of alternate variables, the attributes indicating historical use and operating values by the online digital platform over a period of time (see Xiong, [0032]: “Here, retrieving information about network transactions can involve receiving historical information about network transaction. In some embodiments, retrieving information about network transactions can involve receiving real-time on-line information about network transactions”; and [0039]: “determining variables that impact the outcome (e.g., attributes of the transaction)”); 
determine a respective plurality of weights for the plurality of alternate variables based on a first arrangement of the attributes for the plurality of alternate variables, the first arrangement selected via the rule authoring application (see Xiong, [0047]: “Here, (w0*r0) is the weight of the rule 0, (w3*r3) is the weight of the rule 3, (w10*r10) is the weight of a rule 10, and bias is a (e.g., optional) constant value output from the machine learning algorithm”); and 
update the mapping based on an optimization for the first variable from the plurality of alternate variables based on the plurality of weights (see Xiong, [0032]: “Here, retrieving information about network transactions can involve receiving historical information about network transaction. In some embodiments, retrieving information about network transactions can involve receiving real-time on-line information about network transactions”; and page 6, claim 3, “wherein retrieving information about network transactions comprising receiving real-time on-line information about network”).

As per claim 16, Xiong teaches a non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations (see Xiong, [0007]: “one or more processors, and/or other machine components may be configured to implement the functionality discussed herein based on instructions and/or other data stored in memory and/or other non-transitory computer readable media”) comprising: 
determining to optimize at least one variable of a plurality of variables for a rule used by a ruleset of a service provider, the ruleset including a plurality of rules including the rule that is constructed using interactions between the plurality of variables (see Xiong, Abstract: “Each of the rules includes variables and partition of values of the variables, each partition having an assigned score. The computer system also automatically combining the rule scores to form a final score”; [0004]: “generating, with one or more of the computer processors, a machine learning model for evaluating the network transactions; generating, with one or more of the computer processors, a plurality of rule candidates from the machine learning model; reducing with one or more of the computer processors, the number of rules in the plurality of rule candidates; forming an optimized set of rules for evaluating the network transactions; and outputting the optimized set of rules in a human readable form”; and [0051]: “In some embodiments, the method can also include selecting the top performing rules and determining the optimal weight combination for the rules”); 
determining a mapping of a plurality of alternate variables to a first variable of the plurality of variables (see Xiong, [0040]: “The training data may include variable values and associated outcomes (e.g., whether the collection of variable values indicates a fraudulent transaction or not)”; [0042]: “The GRBT 400 may include a series of regression trees, such as regression tree 402, defining relationships between rules and variable values”; and [0044]: “Generating regression trees and associated rules may also include determining the tree level of the regression trees. The tree level may be define the number of variables used in each regression tree, and thus the number of levels of the tree. Higher tree levels may result in greater accuracy or precision, but may also require longer and intensive data processing. Furthermore, higher tree levels may result in overfitting. As such, an optimal number of tree levels should be selected depending various requirements. In one embodiments, the tree level may be set to 2, meaning that each regression tree includes two levels and at most three variables (e.g., as shown by the regression tree 402 including 2 variable levels, and three variables V0, V8, and V10)”); 
accessing attributes for the plurality of alternate variables, the attributes indicating historical use and operating values by the online digital platform over a period of time (see Xiong, [0032]: “Here, retrieving information about network transactions can involve receiving historical information about network transaction. In some embodiments, retrieving information about network transactions can involve receiving real-time on-line information about network transactions”; and [0039]: “determining variables that impact the outcome (e.g., attributes of the transaction)”); 
determining a respective plurality of weights for the plurality of alternate variables based on a first arrangement of the attributes for the plurality of alternate variables, the first arrangement selected via the rule authoring application (see Xiong, [0047]: “Here, (w0*r0) is the weight of the rule 0, (w3*r3) is the weight of the rule 3, (w10*r10) is the weight of a rule 10, and bias is a (e.g., optional) constant value output from the machine learning algorithm”); and 
replacing, in the ruleset and based on an optimization indicating the first alternate variable from the plurality of alternate variables, the first variable with a first alternate variable from the plurality of alternate variables (see Xiong, [0016]: “Embodiments of the present invention provide an intelligent system where highly predictive and interpretable rules and their optimal combinations are generated in an autonomous manner. Each rule is configured to model data patterns in different parts of the input space and their judicious combination provides a powerful and interpretable final model that could be used to meet various predictive modeling needs. The system automatically determines the number of the rules that is optimal to solve the problem that is presented. In some embodiments, users have options to set the maximum number of rules generated. Moreover, in addition to the accurate rule set, the system also outputs a best performing black-box supervised predictive model, which could be leveraged by the modeler and analyst as well. Users have many options on how the batch model and rule set are built”).

DEPENDENT:
As per claims 2, 12, and 19, which respectively depend on claims 1, 10, and 16, Xiong further teaches wherein the determining of the alternate variables are based on determining correlation between the first variable and a plurality of alternate variables, the correlation indicating similarity of functionality of each of the plurality of alternate variables to the first variable (see Xiong, [0040]: “the candidate rules may be programmatically generated as best fit functions for relating the variables to an output”; and [0042]: “The GRBT 400 may include a series of regression trees, such as regression tree 402, defining relationships between rules and variable values”).
As per claims 3, 11, and 18, which respectively depend on claims 1, 10, and 16, Xiong further teaches wherein the determining of the alternate variables are based on determining correlation between the first variable and a plurality of alternate variables, the correlation indicating similarity of respective data objects used by each of the plurality of alternate variables to data objects used by the first variable (see Xiong, [0040]: “the candidate rules may be programmatically generated as best fit functions for relating the variables to an output”; and [0042]: “The GRBT 400 may include a series of regression trees, such as regression tree 402, defining relationships between rules and variable values”).
As per claims 4 and 13, which respectively depend on claims 1 and 10, Xiong teaches further comprising: selecting a single attribute, out from the attributes, for greater weight in the optimization; and modifying the first arrangement to reflect the greater weight of the single attribute (see Xiong, [0051]: “The method also includes optimizing the rule set, at step 208. In some embodiments, forming an optimized set of rules can include selecting variables and selecting partitions of values of the variables (e.g., generating the regression trees). In some embodiments, the method can also include selecting the top performing rules and determining the optimal weight combination for the rules”).
As per claims 5 and 14, which respectively depend on claims 1 and 10, Xiong teaches further comprising: monitoring data usage attributes for the first variable and the alternate variables in a plurality of rules over a period of time, wherein the historical use is based, at least in part, on the monitored data usage attributes (see Xiong, [0032]: “Here, retrieving information about network transactions can involve receiving historical information about network transaction. In some embodiments, retrieving information about network transactions can involve receiving real-time on-line information about network transactions”; and [0056]: “network transaction attributes and their values extracted from the database”).
As per claim 6, which depends on claim 1, Xiong further teaches wherein attributes comprise, for each of the plurality of alternate variables, a respective time to load data for a respective data object to a plurality of rules that utilize the respective data object, a respective time to transform the data for the respective data object in the plurality of rules, or a respective space complexity factor of the respective data object with the plurality of rules (see Xiong, [0056]: “network transaction attributes and their values extracted from the database”).
As per claim 7, which depends on claim 1, Xiong teaches further comprising: determining a mapping of the first variable of the plurality of variables to a second variable of the plurality of alternate variables available to the rule authoring process for creating the rule (see Xiong, [0040]: “The training data may include variable values and associated outcomes (e.g., whether the collection of variable values indicates a fraudulent transaction or not)”; [0042]: “The GRBT 400 may include a series of regression trees, such as regression tree 402, defining relationships between rules and variable values”; and [0044]: “Generating regression trees and associated rules may also include determining the tree level of the regression trees. The tree level may be define the number of variables used in each regression tree, and thus the number of levels of the tree. Higher tree levels may result in greater accuracy or precision, but may also require longer and intensive data processing. Furthermore, higher tree levels may result in overfitting. As such, an optimal number of tree levels should be selected depending various requirements. In one embodiments, the tree level may be set to 2, meaning that each regression tree includes two levels and at most three variables (e.g., as shown by the regression tree 402 including 2 variable levels, and three variables V0, V8, and V10)”).
As per claims 8 and 15, which respectively depend on claims 1 and 10, Xiong teaches further comprising: 
responsive to the determining of the optimization, replacing the first variable with a first alternate variable from the plurality of alternate variables, the optimization indicating the first alternate variable from the plurality of alternate variables (see Xiong, [0016]: “Embodiments of the present invention provide an intelligent system where highly predictive and interpretable rules and their optimal combinations are generated in an autonomous manner. Each rule is configured to model data patterns in different parts of the input space and their judicious combination provides a powerful and interpretable final model that could be used to meet various predictive modeling needs. The system automatically determines the number of the rules that is optimal to solve the problem that is presented. In some embodiments, users have options to set the maximum number of rules generated. Moreover, in addition to the accurate rule set, the system also outputs a best performing black-box supervised predictive model, which could be leveraged by the modeler and analyst as well. Users have many options on how the batch model and rule set are built”); and 
deploying the rule having at least the first alternate variable with a decision service for the online digital platform (see Xiong, [0016]: “The system automatically determines the number of the rules that is optimal to solve the problem that is presented. In some embodiments, users have options to set the maximum number of rules generated. Moreover, in addition to the accurate rule set, the system also outputs a best performing black-box supervised predictive model, which could be leveraged by the modeler and analyst as well. Users have many options on how the batch model and rule set are built”).
As per claim 17, which depends on claim 16, Xiong further teaches wherein the operations further comprise: updating the mapping based on the optimization for the first variable from the plurality of alternate variables based on the plurality of weights (see Xiong, [0032]: “Here, retrieving information about network transactions can involve receiving historical information about network transaction. In some embodiments, retrieving information about network transactions can involve receiving real-time on-line information about network transactions”; and page 6, claim 3, “wherein retrieving information about network transactions comprising receiving real-time on-line information about network”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2016/0127319 A1) in view of Tsyganskiy et al. (US 2006/0241961 A1).
As per claim 9, which depends on claim 1, although Xiong teaches further comprising: generating an optimized rules based, at least in part, on the optimization for the first variable (see Claim 1 rejection above), Xiong does not explicitly teach generating an optimized vocabulary for use by the rule authoring application (see Xiong, [00]: “”; and [00]: “”).
Tsyganskiy teaches generating an optimized vocabulary for use by the rule authoring application (see Tsyganskiy, [0083]: “For example, a business rule object may be linked to a wagetype object that it affects. For instance, as shown in the example of FIG. 27, a variable object in a rule may be linked to a wagetype processing class attribute, with that link represented by an assignment operator”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Xiong in view of Tsyganskiy by implementing generating an optimized vocabulary for use by the rule authoring application.  One would be motivated to do so because Xiong teaches many types of rules (see Xiong, [0015]: “Types can include Velocity rules, anomaly rules, Persona ID rules, etc. The rule scores can be combined together to provide a final score for decision making”).
As per claim 20, which depends on claim 16, Xiong further teaches wherein the operations further comprise generating optimized rules based, at least in part, on the optimization for the first variable, the optimized vocabulary for use by the rule authoring application, wherein the rule is based on a combination of at least two of the plurality of variables within the rule (see Claim 1 and Claim 9 rejections above), Xiong does not explicitly teach generating an optimized vocabulary for use by the rule authoring application.
Tsyganskiy teaches generating an optimized vocabulary for use by the rule authoring application (see Tsyganskiy, [0083]: “For example, a business rule object may be linked to a wagetype object that it affects. For instance, as shown in the example of FIG. 27, a variable object in a rule may be linked to a wagetype processing class attribute, with that link represented by an assignment operator”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Xiong in view of Tsyganskiy by implementing generating an optimized vocabulary for use by the rule authoring application.  One would be motivated to do so because Xiong teaches many types of rules (see Xiong, [0015]: “Types can include Velocity rules, anomaly rules, Persona ID rules, etc. The rule scores can be combined together to provide a final score for decision making”).


Conclusion
8.	For the reasons above, claims 1-20 have been rejected and remain pending.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443